COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER


Cause No. 01-11-00473-CV; Subodh Sonwalkar v. St. Luke’s Sugar Partnership, L.L.P.

           On appeal from Trial Court Case No. 2011-24016, in the 152nd District Court of
           Harris County, Texas.

       On August 31, 2012, St. Luke’s Sugar Land Partnership filed a motion for rehearing in
this appeal. The Court requests a response to the motion. The response is due Tuesday,
October 30, 2012.

       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting individually



Date: October 15, 2012